DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	Applicant’s AMENDMENTS TO THE CLAIMS filed on December 22, 20221 are respectfully acknowledged.  Claims 1-5, 8-16, 18, 20 and 22 are pending for examination.

Response to Arguments
3. 	Applicant states that the provides support for the limitation “crossover between different tool paths traversed by the manipulation tool is controlled to manipulate the feature indication a minimal number of times and to obtain full coverage of the feature indication by the manipulation tool” in paragraphs 52, 75, 76, 87 and 88. In response to the support provided, upon further review, Examiner agrees, and hereby confirms that no new matter is added to the claims. 
Applicant’s argument that the prior art of record does not teach the limitation “crossover between different tool paths traversed by the manipulation tool is controlled to manipulate the feature indication a minimal number of times and to obtain full coverage of the feature indication by the manipulation tool” have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument that the prior art does not teach point clusters is not persuasive, for 
coordinates and orientation of the robotic processing device at each work position” as shown in the rejection. The claims define the point clusters as a subset of 3D coordinates, so Examiner’s position is that the teaching of VADIMOVICH meets the limitation.
Applicant argues that the prior art of record does not disclose virtual cameras. However, Examiner’s position is that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stubbs et al. to include virtual cameras, since the teachings of Stubbs et al. facilitate a virtual model of a sensed environment.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. 	Claim(s) 1, 8-13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al. (US 9,718,188 B2) in view of VADIMOVICH (RU 2,597,864 C1) and Job et al. (US 9,856,092 B2).

Regarding claim 1, Stubbs et al. discloses a system, comprising (i.e. illustrates three robot stations 110, a smaller or larger number of robot stations may exist within the inventory management system - FIG. 1):
	a first sensor having a fixed location relative to a workspace (i.e. sensors 216 may be installed
at different points of the robot station 210 including, for instance, at the robotic arm 212 and/or
the end effector ¶14-28; FIG. 2);
	a second sensor (i.e. sensors 216 may be installed at different points of the robot station 210
including, for instance, at the robotic arm 212 and/or the end effector ¶14 - 28; FIG. 2);
at least one robotic manipulator coupled to a manipulation tool and configured for movement
in the workspace (i.e. robot station 210 may include a robotic arm 212 and an end effector ¶14 -
28; FIG. 2); and
	a control system in communication with the at least one robotic manipulator (i.e. computer
system 218 may access and use the local manipulation profile 224 to control the robotic arm
212, the end effector 214, and/or the sensors 216 in order to manipulate the item according to
the local manipulation profile ¶24-37; FIG. 2), the control system configured to determine a
location of a workpiece in the workspace based on sensor data from the first sensor (i.e. the
sensors 216 may include different types of sensors to determine attributes of an item to be manipulated. For example, imaging devices or optical sensors may be used to determine physical characteristics, such as size, shape, position, orientation, and/or surface characteristics
- ¶29; FIG. 2) and a three - dimensional (3D) model corresponding to the workpiece (i.e.
generated two dimensional images of an item may be mapped to the multi-dimensional model 220 allowing the computer system 218 to determine the relative position and orientation of the item in three dimensional space - ¶34; FIG. 2), the control system configured to map a set of two-dimensional (2D) coordinates from a 2D image of the workpiece from the second sensor to a set of 3D coordinates based on the location (i.e. sensors 216 may be configured for two dimensional imaging, wherein the images may be mapped to the multi-dimensional model 220 allowing the computer system 218 to determine the relative position and orientation of the item in three dimensional space - ¶34; FIG. 2), the control system configured to generate one or more control signals for the at least one robotic manipulator to manipulate a surface of the workpiece based on the set of 3D coordinates (i.e. any suitable optical technology can be utilized, including, but not limited to, two-dimensional cameras, depth sensors, time of flight sensing, broadcasting a source of light and determining a time of reflection for each pixel to determine a distance from the sensor for each pixel to determine a three-dimensional array of data points representing a virtual model of the sensed item and environment; computer system 218 may use these sensors to generate or update the multi-dimensional model 220 by moving the end effector 214 along the edges and surfaces of an item and to accordingly map these edges and surfaces; local manipulation profile 224 may include multi-dimensional model 220 and the features 222, used to manipulate an item. The computer system 218 may access and use the local manipulation profile 224 to control the robotic arm 212, the end effector 214, and/or the sensors 216 in order to manipulate the item according to the local manipulation profile - ¶24-29, 32, 37; FIG. 2); wherein:
	the control system is configured to identify from the 2D image a feature indication associated with the workpiece (i.e. the multi-dimensional model 220 may identify features on surfaces of the item, the relative distances, positions, and orientations of the features. Thus, a two dimensional image of the item showing a feature may allow an identification of a respective surface - ¶34); 
	the set of 2D coordinates are 2D coordinates from the 2D image that correspond to the feature indication (i.e. the 2D image of the features of the workpiece contain the 2D coordinates)
	Stubbs et al. does not disclose wherein:
the control system is configured to generate one or more tool paths for manipulating the workpiece based on grouping 3D coordinates of the set according to a size of the manipulation tool, the grouping being accomplished by creating from the set of 3D coordinates a plurality of point clusters, each point cluster including a subset of the set of 3D coordinates that is within a common region of the workpiece having a size based on the size of the manipulation tool.
	However, VADIMOVICH discloses a method characterized by the steps of: a) serial placing the robotic processing device on previously calculated or randomly selected discrete work positions, in close proximity to a 3D object, b) determining actual coordinates and orientation of the robotic processing device at each work position occupied by the robotic processing device using positioning system, c) determining for each occupied work position, taking into account the size of the working tool and a mobile chassis and actual coordinates and orientation defined at step b), the possibility of achieving at least part of the processing area of a 3D object by the working tool from said occupied work position. In the absence of such area, the robotic processing device is moved into a new work position, steps a)-c) are repeated for the new work position, working tool motion path is being calculated for part of the processing area of a 3D object, obtained from the occupied work position, and part of the processing area of a 3D object is being processed. When determining possibility to achieve at least part of the
processing area from said occupied work position by means of the working tool and calculating the working tool motion path, previously processed processing areas are being excluded [Abstract].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stubs et al. to include the features of VADIMOVICH in order to provide accurate and full automated processing three-dimensional objects in real conditions at their location.
	Neither Stubbs et al. nor VADIMOVICH disclose wherein crossover between different tool paths is controlled to manipulate the feature indication a minimal number of times and to also obtain full coverage of the feature indication by the manipulation tool.
	However, Job et al. discloses that by reducing the number of object manipulation device movements, the pallet layer or laning can be arranged more quickly. For example, the included conveyors may be able to be run at a substantially higher linear speed than conventional conveyors because substantially fewer object manipulation device movements are needed (Col. .3, lines 47-63).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stubbs et al. to include the features of Job et al. in order to form a group of two of the articles in the line together by contacting and slowing the more downstream of the two articles and then contacting the more upstream of the two articles without substantially slowing the more upstream article.

	Regarding claim 8, neither Stubbs et al. nor VADIMOVICH nor Job et al. disclose the system of claim 1, wherein the control system is configured to create the plurality of point clusters by:
defining a virtual camera having a field of view based on a diameter of the tool;
determining if all 3D coordinates of the set are within the field of view of the virtual camera or
the field of view of any previously defined virtual cameras;
repeating the defining and determining until all 3D coordinates of the set are within the field of
view of at least one virtual camera; and
assigning to each point cluster a corresponding subset of 3D coordinates that are within the field
of view of the virtual camera associated with the point cluster; wherein each 3D coordinate is
associated with a single point cluster.
	Nevertheless, gleaning from 3D coordinate determining capability of Stubbs et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stubbs et al. to define and determine 3D coordinates because it facilitates desired plurality of 3D points.

	Regarding claim 9, neither Stubbs et al. nor VADIMOVICH nor Job et al.  disclose the system of claim 1, wherein the control system is configured to:
generate a graph to connect the plurality of point clusters based on one or more constraints;
and selectively generate a link between individual point clusters based on a distance between
the individual point clusters and a deviation between normals associated with the individual point clusters;
wherein generating one or more tool paths is based on traversing the graph.
	Nevertheless, gleaning from 3D coordinate determining capability of Stubbs et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stubbs et al. to define and determine 3D coordinates because it facilitates desired plurality of 3D points.

	Regarding claim 10, neither Stubbs et al. nor VADIMOVICH nor Maeda disclose the system of claim 9, wherein the control system is configured to generate one or more tool paths by:
determining a first point cluster and a second point cluster having a furthest separation in the graph; generating a first tool path between the first point cluster and the second point cluster; 
determining that the first tool path does not completely cover the feature indication; and 
in response to determining that the first tool path does not completely cover the feature indication, identifying two additional point clusters having a furthest separation amongst point cluster that can be connected by a second tool path that does not cross the first tool path; and generating the second tool path between the two additional point clusters.
	Nevertheless, gleaning from tool path generating capability of Stubbs et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stubbs et al. to generate tool paths because it facilitates a desired programmed path to reduce machining time and load. 

	Regarding claim 11, neither Stubbs et al. nor VADIMOVICH nor Maeda disclose the system of claim 1, wherein the control system is configured to generate one or more control signals by: determining a plurality of possible tool positions for accessing the set of 3D coordinates; determining a subset of viable tool positions for each point cluster based on collision information; and selecting a particular tool position for each point cluster based on the predefined motion criteria; wherein the predefined motion criteria provides a first constraint for a first point cluster relative to one or more other point clusters. Nevertheless, gleaning from control signal generating capability of Stubbs et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stubbs et al. to generate control signals by determining a plurality and subset of tool positions because it facilitates a desired position of the tool at each possible position.

	Regarding claim 12, neither Stubbs et al. nor VADIMOVICH nor Job et al.  disclose the system of claim 11, wherein the control system is configured to determine a plurality of tool positions for accessing each 3D coordinate of the set by:

defining a virtual camera with a field of view extending outward from a surface of the workpiece
at the 3D coordinate; and
defining a plurality of lines that extend from the 3D coordinate within the field of view of the
virtual camera, each line intersecting the surface of the workpiece at a tool angle.
	Nevertheless, gleaning from tool position determination capability of Stubbs et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stubbs et al. to generate control signals by determining a plurality and subset of tool positions because it facilitates a desired position of the tool at each possible position.

	Regarding claim 13, neither Stubbs et al. nor VADIMOVICH nor Job et al. disclose the system of claim 12, wherein the control system is configured to determine the subset of viable tool positions for each 3D coordinate based on collision information by:
determining for each line, whether access to the 3D coordinate at the tool angle of the line
would generate a collision; and
selectively including each line in the subset of viable tool positions based on whether the line is
associated with a collision.
	Nevertheless, gleaning from tool position determination capability of Stubbs et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stubbs et al. to generate control signals by determining a plurality and subset of tool positions because it facilitates a desired position of the tool at each possible position to avoid collision.

	Regarding claim 18, Stubbs et al. discloses a method comprising: 
	identifying/describing from at least one two-dimensional image (2D) of a workpiece/item a feature indication corresponding to at least one surface of the workpiece for robotic manipulation by a manipulation tool (i.e. manipulation management module 190 may be configured to collect manipulation data from the robot stations 110, wherein the manipulation the data may describe the item, e.g., include two or higher dimensional images of the item, a two or higher dimensional model of the item, etc., attributes of the item, or features associated with surfaces of the item - ¶21, 22); 	mapping a set of 2D coordinates from the at least one 2D image to a set of three-dimensional (3D) coordinates corresponding to the feature indication based on a projection matrix/model (i.e. generated two dimensional images of an item may be mapped to the multi-dimensional model 220 allowing the computer system 218 to determine the relative position and orientation of the item in three dimensional space, maintain a list of features 222 that may be used to map two dimensional images to the multi-dimensional model 220, and identify the features 222 by applying different image recognition techniques to the two dimensional images - ¶34, 35; FIG. 2).
	Stubbs et al. does not disclose the method comprising:
generating one or more tool paths for manipulating the surface of the workpiece with a tool based on grouping 3D coordinates of the set according to a size of the tool; and
generating from the at least one tool path one or more control signals for a robotic manipulator based on one or more predefined motion criteria, wherein generating one or more tool paths comprises: creating one or more point clusters from the set of three-dimensional (3D) coordinates, each point cluster including a subset of the plurality of 3D coordinates based on the size of the manipulation tool, generating a graph to connect the plurality of point clusters based on one or more constraints; and traversing the graph to calculate the one or more tool paths, the overlap between the one or more tool paths is controlled.
	However, VADIMOVICH discloses a method characterized by the steps of: a) serial placing the robotic processing device on previously calculated or randomly selected discrete work positions, in close proximity to a 3D object, b) determining actual coordinates and orientation of the robotic processing device at each work position occupied by the robotic processing device using positioning system, c) determining for each occupied work position, taking into account the size of the working tool and a mobile chassis and actual coordinates and orientation defined at step b), the possibility of achieving at least part of the processing area of a 3D object by the working tool from said occupied work position. In the absence of such area, the robotic processing device is moved into a new work position, steps a)-c) are repeated for the new work position, working tool motion path is being calculated for part of the processing area of a 3D object, obtained from the occupied work position, and part of the processing area of a 3D object is being processed. When determining possibility to achieve at least part of the processing area from said occupied work position by means of the working tool and calculating the working tool motion path, previously processed processing areas are being excluded [Abstract].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Stubs et al. to include the features of VADIMOVICH in order to provide accurate and full automated processing three-dimensional objects in real conditions at their location.
	Neither Stubbs et al. nor VADIMOVICH disclose wherein crossover between different tool paths is controlled to manipulate the feature indication a minimal number of times and to also obtain full coverage of the feature indication by the manipulation tool.
	However, Job et al. discloses that by reducing the number of object manipulation device movements, the pallet layer or laning can be arranged more quickly. For example, the included conveyors may be able to be run at a substantially higher linear speed than conventional conveyors because substantially fewer object manipulation device movements are needed (Col. .3, lines 47-63).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stubbs et al. to include the features of Job et al. in order to form a group of two of the articles in the line together by contacting and slowing the more downstream of the two articles and then contacting the more upstream of the two articles without substantially slowing the more upstream article.

	Regarding claim 20, neither Stubbs et al. nor VADIMOVICH nor Maeda disclose the method of claim 18, further comprising:
calculating, for each 3D coordinate associated with a tool path, a plurality of possible tool
positions for accessing the 3D coordinate;
determining, from the plurality of possible tool positions for each 3D coordinate, a subset of
viable tool positions based on collision information associated with the 3D coordinate; and
selecting, from the subset of viable tool positions for each 3D coordinate, a particular tool
position based on the one or more predefined motion criteria, the predefined motion criteria
providing a first constraint for a first 3D coordinate of the tool path relative to one or more other 3D coordinates of the tool path;
wherein generating one or more control signals comprises generating the one or more control
signals based on the particular tool position for a 3D coordinate of a tool path.
	Nevertheless, gleaning from tool path generating capability of Stubbs et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Stubbs et al. in view of Maeda to generate tool paths because it facilitates a desired programmed path to reduce machining time and load.

7. 	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al. (US 9,718,188 B2) in view of VADIMOVICH (RU 2,597,864 C1) and Job et al. (US 9,856,092 B2) as applied to claims 1, 8-13, 18, and 20 above, and further in view of Bieman et al. (US 5,959,425 A). 

	Regarding claim 2, Stubbs et al further discloses the system of claim 1, wherein: 
the at least one robotic manipulator includes a first robotic manipulator and a second robotic manipulator (i.e. robot stations 110 - ¶18; FIG. 1); 
	the first robotic manipulator is coupled to the manipulation tool (i.e. the robot station 210 further illustrate the stations 110 of FIG. 1, wherein the station comprises a robotic arm 212 and an end effector 14 - ¶27; FIG. 2); and 
	the second robotic manipulator is coupled to the second sensor (i.e. the sensors 216 are attached to arm 412 - ¶28; FIG. 2).
	Neither Stubbs et al. nor VADIMOVICH nor disclose that the second sensor is an ultraviolet (UV) image capture device configured to generate the 2D image of the workpiece.
	However, Bieman et al. discloses that camera 40 is calibrated so that the image information obtained through the camera has a known relationship to the robot base 24 in real space to convert two-dimensional image data from two different perspectives to determine the three-dimensional location of the path on the workpiece 32 (¶12).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Watanabe et al. to include the features of Bieman et al. in order to program a robot to move a tool along a desired path using visual information to complete the programming process.

8. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al. (US 9,718,188 B2) in view of VADIMOVICH (RU 2,597,864 C1), Job et al. (US 9,856,092 B2) and Bieman et al. (US 5,959,425 A) as applied to claim 2 above, and further in view of Jonsson (US 5,554,800 A).

	Regarding claim 3, Stubbs et al. further discloses the system of claim 2, wherein: 
the 2D image is a second 2D image (i.e. sensors 216 may include imaging or optical sensors capable of taking 2D images of an item - ¶31; FIG. 2); and the sensor data includes a first 2D image (i.e. sensors 216 may include imaging or optical sensors capable of taking 2D images of an item - ¶31; FIG. 2).
	Neither Stubbs et al. nor VADIMOVICH nor Job et al. nor Bieman et al. disclose wherein:
		the tool is a brush;
		the set of 2D coordinates are 2D image coordinates from the second 2D image that 			correspond to a feature indication; and
		the feature indication is an indication associated with fluorescent penetrant.
	However, Jonsson discloses that a so-called penetrant, i.e. a liquid which is able to penetrate into very fine cracks, is applied to the test surface with the aid of a brush for instance, wherein, when a fluorescent penetrant is used, it is possible to observe indications directly with the aid of ultraviolet light (¶11).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stubbs et al. to include the features of Jonsson in order to provide a device and an instrument for detecting internal surface flaws in tubular members.

9. 	Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al. (US 9,718,188 B2) in view of VADIMOVICH (RU 2,597,864 C1) and Job et al. (US 9,856,092 B2) as applied to claims 1, 8-13, 18, 20, 21 and 24 above, and further in view of Watanabe et al. (US 2015/0003678 A1).

	Regarding claim 4, neither Stubbs et al. nor VADIMOVICH nor Job et al. disclose the system of claim 1, wherein:
the control system is configured to generate a projection matrix based on projecting a
predefined three- dimensional (3D) model of the workpiece onto sensor data including a first 2D
image including at least a portion of the workpiece, the projection matrix includes a mapping between 2D image coordinates and the 3D coordinates corresponding to the 3D model; and
the control system is configured to map the set of 2D coordinates to the set of 3D coordinates
based on the projection matrix.
	However, Watanabe et al. discloses that when a detected workpiece is to be grasped, whether interference occurs between a peripheral object and a hand is previously determined by using the position and orientation of the target workpiece to identify the area of the workpiece on a two- dimensional image. More specifically, based on the position and orientation of the detected workpiece, the three-dimensional shape model of the workpiece is projected onto the observed image plane of a virtual camera having the same camera parameters as those of a measurement apparatus, and the three-dimensional points corresponding to the pixels on which the as the area of the workpiece to be grasped. Then, a three-dimensional spatial overlap is detected by using the three-dimensional shape data excluding the three-dimensional points determined as the area of the target workpiece, and the hand model so as to determine whether the interference occurs [0066].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stubbs et al. to include the features of Watanabe et al., thereby, interference between a peripheral object and a hand can be correctly determined without an erroneous detection due to a measurement point in the area of the target workpiece even in a grasp operation of the hand extremely close to the target workpiece.

	Regarding claim 5, neither Stubbs et al. nor VADIMOVICH nor Job et al. disclose the system of claim 4, wherein the control system is configured to generate the projection matrix by:
creating a virtual 2D image of the 3D model after projecting the 3D model onto the first 2D
image;
comparing the virtual 2D image of the 3D model to the first 2D image to determine one or more
deviations of the workpiece from the 3D model; and
generating the mapping between 2D image coordinates and 3D coordinates based on the one or
more deviations between the workpiece and the 3D model.
	However, Watanabe et al. discloses that when a detected workpiece is to be grasped, whether interference occurs between a peripheral object and a hand is previously determined by using the position and orientation of the target workpiece to identify the area of the workpiece on a two- dimensional image. More specifically, based on the position and orientation of the detected workpiece, the three-dimensional shape model of the workpiece is projected onto the observed image plane of a virtual camera having the same camera parameters as those of a measurement apparatus, and the three-dimensional points corresponding to the pixels on which the workpiece is projected are determined as the area of the workpiece to be grasped. Then, a three- dimensional spatial overlap is detected by using the three-dimensional shape data excluding the three- dimensional points determined
as the area of the target workpiece, and the hand model so as to determine whether the interference occurs [0066].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stubbs et al. to include the features of Watanabe et al., thereby, interference between a peripheral object and a hand can be correctly determined without an erroneous detection due to a measurement point in the area of the target workpiece even in a grasp operation of the hand extremely close to the target workpiece.

10. 	Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ATOHIRA et al. (US 2015/0261899 A1) in view of VADIMOVICH (RU 2,597,864 C1) and Job et al. (US 9,856,092 B2).

	Regarding claim 14, ATOHIRA et al. discloses a system (i.e. robot system 50), comprising [0037; FIG. 1):

	one or more robotic manipulators configured to support a manipuation tool for accessing a
workpiece (i.e. robot 60 includes a hand 62 which can, for example, grip a workpiece 80) [0040;
FIG. 1];
	one or more image capture devices configured to generate two-dimensional images of the
workpiece (i.e. an image processing device which processes the two-dimensional images which
are obtained by the cameras 18 of the range sensor 14) [0046];
	one or more processors (e.g. model creation part 22) configured to create a projection matrix
(i.e. model creation part 22 has the function of creating a robot model 60M, range sensor model
14M, workpiece models 80M, and container model 90M) based on a first 2D image of the
workpiece (e.g. 2D image of workpiece 80M) from the at least one image capture device (e.g.
two-dimensional image acquisition part 38) and a three-dimensional model of a part (i.e. the
position and posture calculation part 34 calculates the position of the center of gravity CG of the workpiece model 80M of that part based on the three-dimensional information of a workpiece model 80M which is contained in the range of detection of the two-dimensional image. In this case, the robot model) [0052, 0081; FIG. 14]; 
	determine, based on the projection matrix, a set of 3D coordinates for the workpiece that correspond to a feature indication (e.g. plane P4) in a second 2D image from the at least one image capture device (i.e. three-dimensional map expresses the three-dimensional positions of workpieces 80 within a measurement region with a group of three-dimensional coordinate values of points on the surfaces of the workpieces 80) [0043]; posture calculation part 34 calculates the position and posture of the plane P4 or the direction of extension of the normal line with respect to the plane P4, based on the three- dimensional information of the workpiece model 80M which is contained in the plane P4 in the two-dimensional image; It would have been obvious to modify the teachings of the three- dimension information of model 80M to include the coordinate points of workpiece 80 in order for the robot to have access to the workpieces) [0082; FIG. 15]; 
	create a graph including nodes representing clusters of 3D coordinates from the set (i.e. a "“three-dimensional map" expresses the three-dimensional positions of workpieces 80 within a measurement region with a group of three-dimensional coordinate values of points on the surfaces of the workpieces 80) [0043]; and 
	control the one or more robotic manipulators based on the graph and one or more predefined motion criteria/control program (i.e. communicating part 52 is, for example, used for transmitting a control program which controls the robot 60 from the robot control device 70 to the robot simulation system 10; robot control device 70 controls the position and posture of the robot 60 based on the three-dimensional information of the workpieces 80 which is acquired by the range sensor 14, in order to perform the operation of gripping workpieces 80 by the hand 62) [0047].
	ATOHIRA et al. does not disclose that each node representing clusters of 3D coordinates from the set have a size based on a size of the manipulation tool, wherein the graph is created based on grouping 3D coordinates of a set according to the size of the manipulation tool, the grouping being accomplished by creating from the set of 3D coordinates a plurality of point clusters, each point cluster including a subset of the set of 3D coordinates that is within a common region of the workpiece having a size based on the size of the manipulation tool;
	However, VADIMOVICH discloses a method characterized by the steps of: a) serial placing the robotic processing device on previously calculated or randomly selected discrete work positions, in close proximity to a 3D object, b) determining actual coordinates and orientation of the robotic processing device at each work position occupied by the robotic processing device using positioning system, c) determining for each occupied work position, taking into account the size of the working tool and a mobile chassis and actual coordinates and orientation defined at step b), the possibility of achieving at least part of the processing area of a 3D object by the working tool from said occupied work position. In the absence of such area, the robotic processing device is moved into a new work position, steps a)-c) are repeated for the new work position, working tool motion path is being calculated for part of the processing area of a 3D object, obtained from the occupied work position, and part of the processing area of a 3D object is being processed. When determining possibility to achieve at least part of the processing area from said occupied work position by means of the working tool and calculating the working tool motion path, previously processed processing areas are being excluded [Abstract].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ATOHIRA et al. to include the features of
VADIMOVICH in order to provide accurate and full automated processing three-dimensional objects in real conditions at their location.
	Neither ATOHIRA et al. nor VADIMOVICH disclose wherein crossover between different tool paths is controlled to manipulate the feature indication a minimal number of times and to also obtain full coverage of the feature indication by the manipulation tool.
	However, Job et al. discloses that by reducing the number of object manipulation device movements, the pallet layer or laning can be arranged more quickly. For example, the included conveyors may be able to be run at a substantially higher linear speed than conventional conveyors because substantially fewer object manipulation device movements are needed (Col. .3, lines 47-63).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stubbs et al. to include the features of Job et al. in order to form a group of two of the articles in the line together by contacting and slowing the more downstream of the two articles and then contacting the more upstream of the two articles without substantially slowing the more upstream article.

	Regarding claim 15, ATOHIRA et al. further discloses the system of claim 14, wherein: 
the one or more processors are configured to create a cluster of 3D coordinates for each node based on identifying the cluster of 3D coordinates as being within a field of view of a virtual camera defined for the node, the field of view corresponding to a diameter of the manipulation tool (i.e. first plane calculation part 26 has the function of calculating a group of first planes in the virtual space. The first planes are defined as planes which extend through the focal points of the two camera models 18M so as to divide the fields of vision of the camera models 18M when capturing a measurement region at equal intervals) [0054].

	Regarding claim 16, neither ATOHIRA et al. nor VADIMOVICH nor Job et al. disclose the system of claim 15, wherein: the one or more processors are configured to define a minimum number of virtual cameras to cover all of the set of 3D coordinates.
	Nevertheless, gleaning from identifying virtual cameras as taught by ATOHIRA et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of ATOHIRA et al. to define a minimum number of virtual cameras because it facilitates a desired number of virtual cameras used to reduce processing.

11. 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al. (US 9,718,188 B2) in view of VADIMOVICH (RU 2,597,864 C1) and Job et al. (US 9,856,092 B2) as applied to claims 1, 8- 13, 18, and 20 above, and further in view of Jonsson (US 5,554,800 A).

	Regarding claim 22, neither Stubbs et al. nor VADIMOVICH nor Job et al. disclose the system of claim 1, wherein the manipulation tool is a brush.
	However, Jonsson discloses that a so-called penetrant, i.e. a liquid which is able to penetrate into very fine cracks, is applied to the test surface with the aid of a brush for instance, wherein, when a fluorescent penetrant is used, it is possible to observe indications directly with the aid of ultraviolet light (paragraph 11).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stubbs et al. to include the features of Jonsson in order to provide a device and an instrument for detecting internal surface flaws in tubular members.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664